Citation Nr: 0420738	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-28 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151.

3.  Eligibility to Dependents' Educational Assistance under 
Chapter 35 of Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



WITNESSES AT HEARING ON APPEAL

Veteran and her son


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Appellant testified at a Board hearing 
at the RO in March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record indicates that the veteran died in 
January 2000.  The death certificate shows that the immediate 
cause of death was cardiac arrest.  Underlying causes of 
death were respiratory arrest, respiratory failure, and lung 
cancer.  In her service connection cause of death claim, 
Appellant and her son testified at the Board hearing in March 
2004 that the veteran indicated x-rays taken in service 
revealed a spot on his lung.  The only service medical record 
(SMRs) in the claims 
file is a discharge examination.  It is unclear whether and 
when the RO attempted to obtain the veteran's SMR's from the 
National Personnel Records Center (NPRC).  

In cases where the veteran's SMRs are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of her case.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  Appellant's son 
testified that he had heard that the SMR's were destroyed in 
a fire.  The heightened duty to assist the appellant in 
developing facts pertinent to her claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  It is the Board's 
conclusion that another attempt should be made to locate the 
veteran's SMRs.  

With regard to her DIC claim under 38 U.S.C.A. § 1151, the 
record shows that the veteran was hospitalized in August 1999 
for removal of squamous cell carcinoma of the lung.  A left 
upper lobectomy was performed on August 17, 1999.  The 
veteran was discharged from the hospital on August 26, 1999.  
A November 1999 VA medical record indicated that the veteran 
had lost 30 pounds in the prior three months.  VA medical 
record noted that a December 3, 1999 bone imaging scan 
revealed probable metastitic disease to the left 2nd rib 
anteriorly and the 8th rib in the mid-axillary line; possible 
metastasis to the left 6th rib, but residual healing from 
surgery is also possible.  A June 16, 1999 bone-imaging scan 
revealed no evidence of metastitic disease.  As noted above, 
the veteran died in January 2000.  

Appellant essentially is claiming that VA was careless, 
negligent, or otherwise made an error in judgment in either 
their treatment of him in August 1999 or subsequent care, or 
lack of care, from his discharge from the hospital until his 
death in January 2000.  Appellant testified that the veteran 
sought care and treatment from a Dr. Bond and also a Mary 
Graham at Phelps County Hospital.  Neither of these records 
appears to be in the claims file.  These records should be 
obtained and added to the claims file.  Additionally, 
although pertinent VA treatment records appear to be of 
record, it does not appear that there has been a VA 
evaluation and 
medical opinion regarding the appellant's claim.  The 
determinations as to whether the veteran's death is due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA are clearly 
medical in nature and must be addressed by medical personnel.  
Appropriate action in this regard is therefore necessary to 
ensure that there is sufficient competent medical evidence to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the appellant is 
expected to provide and (4) request that 
the appellant provide any evidence in her 
possession that pertains to the claims.  
She must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.	The VBA AMC should contact the NPRC 
and
other appropriate agencies, to include 
the Department of 
the Army, obtain any service records 
associated with the veteran's period of 
service from May 1944 to June 1946, to 
specifically include but not limited to 
SMRs, service personnel records, the 
Surgeon General's records, morning 
reports, and day reports, etc.  These 
records should be sought from any and all 
possible sources.

3.  The VBA AMC must ask the appellant to 
identify all VA and non-VA health care 
providers that have treated or evaluated 
the veteran pertinent to his lung 
problems, including Dr. Bond and Dr 
Graham and any autopsy performed on the 
veteran.  The VBAAMC should then obtain 
records from each health care provider 
the appellant identifies. 

4.  After the above development has been 
undertaken, the RO should schedule a VA  
evaluation of the veteran's claims file 
by an appropriately qualified physician.  
It is imperative that the veteran's 
claims file and 38 U.S.C.A. § 1151 file 
be made available for the examiner to 
review in connection with the evaluation.  
The examiner's review should include all 
medical records associated with VA 
treatment for the veteran's lung problems 
in 1999.  After reviewing the veteran's 
entire claims file, including medical 
records, the physician is requested to 
offer an opinion in response to the 
following:

(a) whether the veteran's cause of death 
was due to VA medical treatment and, if 
so,

(b) whether the cause of death was due 
to:

(1) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in furnishing the hospital care, 
medical or surgical treatment; or

(2) from an event not reasonably 
foreseeable; and

(c) whether it is at least as likely as 
not that the veteran's death was caused 
by lung problems he had in service, or 
otherwise related to service.  

A detailed rationale supporting the 
opinions presented should be provided.  
The complete findings and opinions of the 
examining physician should be associated 
with the claims folder.  If the physician 
cannot answer these questions without 
resort to speculation, it should be so 
indicated.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the appellant's 
claims.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




